t c summary opinion united_states tax_court aj scroggins and kelly e scroggins petitioners v commissioner of internal revenue respondent docket no 27403-12s filed date aj scroggins pro_se jeffrey a schlei for respondent summary opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not unless otherwise indicated subsequent section references are to the internal_revenue_code_of_1986 as amended in effect for rule references continued reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date notice respondent determined an dollar_figure deficiency in petitioners’ federal_income_tax and imposed a sec_6662 accuracy-related_penalty the issue for decision is whether as of the close of a loan that mr scroggins petitioner had obtained in a prior year from a qualified_employer_plan retirement_plan was in default so as to constitute a distribution from that retirement_plan during background some of the facts have been stipulated and are so found at all times relevant petitioners were married to each other at the time the petition was filed petitioners resided in california continued are to the tax_court rules_of_practice and procedure respondent now concedes that petitioners are not liable for the accuracy- related penalty kelly e scroggins did not appear at trial and did not sign the stipulation of facts admitted into evidence at trial accordingly the case will be dismissed as to her for lack of prosecution see rule the decision to be entered with respect to her however will be consistent with the decision to be entered with respect to petitioner in date petitioner borrowed dollar_figure from his sec_401 retirement_plan the retirement_plan was administered by the mercer trust co mercer a subsidiary of marsh mclennan cos inc the proceeds of the loan were paid to him in a lump sum by check on december of that year although it is not clear from the record it appears that during he used some or all of the loan proceeds to purchase stock in quebecor world quebecor the company that he was employed by at the time petitioner sold or disposed of some or all of his quebecor stock during with a resulting capital_loss that was reported on his federal_income_tax return and carried forward at least into the year in issue not all of the terms of the loan have been provided however it appears that petitioner was obligated to repay the loan in monthly payments of dollar_figure the payments started in date and ended in september or date before the loan was repaid when petitioner lost his job with quebecor because of an undescribed disability according to mercer’s records the loan was in default as of the close of because petitioner failed to make the payments as required mercer issued to petitioner a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc showing a dollar_figure taxable distribution--the amount then outstanding on the loan after taking into account the amounts repaid retirement_plan distribution petitioners did not include the retirement_plan distribution in the income reported on their timely filed joint federal_income_tax return according to respondent the retirement_plan distribution is includable in petitioners’ income discussion sec_402 provides generally that distributions from a qualified_plan are taxable to the distributee in the taxable_year in which the distribution occurs pursuant to the provisions of sec_72 the parties agree that the retirement_plan distribution was made from a qualified_plan within the meaning of sec_402 generally a loan from a qualified_plan is treated as a distribution from the plan in the year the loan was made see sec_72 see generally owusu v commissioner tcmemo_2010_186 plotkin v commissioner tcmemo_2001_71 there is an exception to this general_rule however if the terms of the the deficiency here in dispute includes the additional tax imposed by sec_72 except for the imposition of the tax in the notice neither party made any reference to that additional tax in anything submitted before or during trial and there is no evidence in the record regarding its applicability under the circumstances before us we assume and proceed as though the parties have resolved the matter between them and their agreement can be reflected in computations to be submitted pursuant to rule loan satisfy certain conditions see sec_72 if the exception applies then no distribution is considered to have been made from the qualified_plan if the borrower satisfied the terms of the loan if the borrower defaults however a deemed_distribution from the qualified_plan is considered to have been made in the year of the default see sec_72 owusu v commissioner tcmemo_2010_186 plotkin v commissioner tcmemo_2001_71 petitioner now agrees more or less that he defaulted on the loan from the retirement_plan petitioners disagree with respondent on the year that the default occurred and on the year that the retirement_plan distribution should be deemed to have been made according to petitioners the default and deemed_distribution occurred in although nothing in the record suggests that they treated the retirement_plan distribution as taxable for that year according to respondent the default and therefore the deemed_distribution occurred in sec_1_72_p_-1 q a-10 income_tax regs addresses the timing of a deemed_distribution upon a default on a loan from a qualified_plan as follows the parties proceed as though the exception applies to the retirement_plan distribution neither party suggests that the loan should be treated as a distribution in the year it was made failure to make any installment_payment when due in accordance with the terms of the loan violates sec_72 and accordingly results in a deemed_distribution at the time of such failure petitioners have offered no reason why the default should be treated as having occurred in their claim that the default occurred in is undermined not only by their agreement that petitioner failed to make any payment on the loan after september or date but also by the records of mercer that confirm that fact we find that the default occurred in it follows that the retirement_plan distribution is deemed to have been made during and is includable in petitioners’ income for that year respondent’s adjustment in that regard is sustained to reflect the foregoing as well as the express and apparent concessions of the parties an appropriate order of dismissal and decision will be entered under rule
